                      Case 1:19-cr-10078-RWZ Document 1-1 Filed 03/05/19 Page 1 of 2
^JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet                                                              U.S. District Court - District of Massachusetts


Place of Offense:                             Category No.        M                    Investigating Agency

City       Boston                                        Related Case Information:


County         Middlesex                                 Superseding Ind./ Inf.                          Case No.
                                                         Same Defendant                          New Defendant X
                                                         Magistrate Judge Case Number
                                                         Search Warrant Case Number          See additional information
                                                         R 20/R 40 from District of

Defendant Information:


Defendant Name           William Rick Singer                                       Juvenile:               •     Yes      No
                         Is this person an attorney and/or amember ofany state/federal bar:                •     Yes      No
Alias Name

Address                   rcitv & State! Newport Beach, CA

Birth date (Yr only): ^960 gsjyf (last4#): 2934             Sex M            Race: White               Nationality: USA

Defense Counsel if known:                    Donald Heller                            Address 3638 American River Drive


Bar Number                                                                                       Sacramento, CA 95864


U.S. Attorney Information:

AUSA          Eric S. Rosen                                                BarNumber if applicable         NY4412326

Interpreter:             [ | Yes        [3 No                   List language and/or dialect:
Victims:                 |/|Yes| |No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)                0 Yes • No
Matter to be SEALED:                   0     Yes        •    No
          (^Warrant Requested                                 Regular Process                         In Custody
Location Status:


Arrest Date


[^Already in Federal Custody as of                                                      m


[[]Already in State Custody at                                            I [Serving Sentence              I [\waiting Trial
I IOn Pretrial Release: Ordered by:                                                         on



Charging Document:                       0Complaint                   W]Information                    • Indictment
Total #of Counts:                       | |Petty                      I [Misdemeanor                   [71 Felony —

                                                  Continue on Page 2 for Entry of U.S.C. Citations

[/]       I hereby certify thatthe case numbers ofany prior pro9^edings efore a Magistrate Judge are
          accurately set forth above.

Date:      March 5, 2019                             Signature of AUSA:
                     Case 1:19-cr-10078-RWZ Document 1-1 Filed 03/05/19 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05)Page 2 of 2 or Reverse


District Court Case Number (To be filled in by deputy clerk):
Name of Defendant               William Rick Singer

                                                                    U.S.C. Citations

                Index Key/Code                                     Description of Offense Charged         Count Numbers
                                                    Conspiracy to Commit RICO
Set 1     18 use 1962(d)

                                                    Money Laundering Conspiracy
Set 2     18 U.S.C. 1956(h)
                                                    Conspiracy to Defraud
Sets      18 U.S.C. 371

                                                    Obstruction of Justice
Set 4     18 U.S.C. 1512(c)(2)

                                                    RICO Forfeiture
Sets      18 U.S.C. 981(a)(1)(C)
                                                    Money Laundering Forfeiture
Set 6     18 U.S.C. 982(a)(1)


Set 7



Set 8



Set 9



Set 10



Set 11



Set 12



Set 13



Set 14



Set 15

ADDITIONAL INFORMATION:                           18-6218-MPK, 18-6237-MPK, 18-6236-MPK, 18-6234-MPK, 18-6238-MPK
 18-6235-MPK, 18-6476-MPK, 18-6477-MPK. 18-6475-MPK, 18-6478-MPK, 18-6261-MPK, 18-6260-MPK

19-6003-MPK, 19-6005-MPK, 19-6004-MPK, 19-6006-MPK. 18-6240-MPK, 18-6310-MPK. 18-6474-MPK, 18-6474-MPK

18-7227-MPK, 19-6029-MPK, 19-6030-MPK

USAMA CRIM- Criminal Case Cover Sheetpdf 3/4/2013
